Citation Nr: 1601588	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability, to include as being secondary to patellofemoral pain syndrome of the left knee.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left shoulder disability, to include as being secondary to service-connected tendinitis of the right shoulder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for upper back disability.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right great toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a right knee disability.

2.  In an unappealed April 2009 rating decision, the RO denied service connection for a left shoulder disability.  

3.  The evidence received since the April 2009 rating decision, which denied service connection for a left shoulder disability, is cumulative of other evidence of record and does not raise a reasonable possibility of substantiating the claim.

4.  In an unappealed April 2003 rating decision, the RO denied service connection for an upper back disability.  
5.  The evidence received since the April 2003 rating decision, which denied service connection for an upper back disability, is cumulative of other evidence of record and does not raise a reasonable possibility of substantiating the claim.

6.  In an unappealed April 2003 rating decision, the RO denied service connection for a right great toe disability.  

7.  The evidence received since the April 2003 rating decision, which denied service connection for a right great toe disability, is cumulative of other evidence of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  The April 2009 rating decision, which denied service connection for a left shoulder disability, is final.  New and material evidence has not been received to reopen the claim for service connection for a left shoulder disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

3.  The April 2003 rating decision, which denied service connection for an upper back disability, is final.  New and material evidence has not been received to reopen the claim for service connection for an upper back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

4.  The April 2003 rating decision, which denied service connection for a right great toe disability, is final.  New and material evidence has not been received to reopen the claim for service connection for a right great toe disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties under Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A.  Duty to Notify

VA has satisfied its duty to notify the Veteran in accordance with 38 U.S.C.A. § 5103(a).  Specifically, the agency of original jurisdiction (AOJ) has sent the Veteran a notice letter in April 2011, prior to the initial adjudication.  That letter not only has comported with the general notice provisions set forth in Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473 (2006), but also has satisfied the particular VCAA requirements governing petitions to reopen outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006) for the issues that have been previously denied.

B.  Duty to Assist

VA also has satisfied its duties to assist the Veteran pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA had already obtained the Veteran's service treatment records in 2003.  During the current appeal period, the AOJ obtained VA treatment records.  The Veteran has specifically stated he has not received private treatment, and therefore there are no private treatment records to obtain.  

In addition to obtaining relevant service and post-service records, the duty to assist includes providing an examination when necessary to support a claim.  Here, however, the Board has decided not to reopen the Veteran's claims involving service connection for a left shoulder disability, an upper back disability, and a right great toe disability and, thus, no VA examination is warranted with respect to these issues.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (noting that VA does not have a duty to provide an examination if a claim is not reopened).  

Additionally, an examination is not warranted with respect to the Veteran's claim for service connection for a right knee disability.  As discussed in further detail below, the probative evidence does not show that the Veteran has a right knee disability or any evidence indicating that any persistent systems (such as pain) are associated with the Veteran's active service.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. § 5103A(d)(2) (holding that a VA examination is in order when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim).   

As an additional matter regarding the duty to assist, the Veteran has been afforded the opportunity to testify at a hearing before the undersigned.  During that April 2014 proceeding, the undersigned explained the issues on appeal to the Veteran, as well as the elements required to substantiate those claims.  The undersigned also has participated in the thorough presentation by the Veteran's representative, and has asked additional questions necessary to illuminate the matters on appeal, as related to the elements needed to establish those claims.  The record was left open after the Board hearing to allow for the submission of additional, pertinent evidence.  The Veteran did not submit any additional evidence.  Through such actions, the undersigned has satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  

Accordingly, having established that the duties to notify and assist have been satisfied with respect to the claims decided herein, the Board finds that appellate review of those issues may now proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
II.  Service Connection

The claim involving service connection for a right knee disability has been characterized by the AOJ as being previously denied.  However, the February 2010 rating decision, which denied service connection for a right knee disability, was timely appealed as to this issue.  The notification letter for the February 2010 rating decision was issued on February 8, 2010.  The Veteran had one year to submit a notice of disagreement.  On February 11, 2011 (one year and three days later), VA received the Veteran's a notice of disagreement.  A postmark dated prior to the expiration of the applicable time limit will be accepted as having been timely filed.  The postmark date is not in the file, and the provisions of 38 C.F.R. § 20.305(a) state that if the postmark date is not of record, "the postmark date will be presumed to be five days prior to the date of the receipt to the document."  This would place Veteran's February 11, 2011, submission within one year of notification of the February 2010 rating decision.  Thus, the Veteran's notice of disagreement was timely, and the claim for service connection for the right knee disability will be considered on the merits.  The Veteran is not prejudiced by this because in the March 2013 statement of the case, the AOJ considered the claim on the merits. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a claim for service connection, the evidence must show three elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the initial element for both direct and secondary service connection, evidence of a current disability, has not been met, as the Veteran does not have a current right knee disability.  The preponderance of the evidence is against a finding that such disability has existed before, during, or after the receipt of his service-connection claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  For example, in a March 2003 VA examination report, the examiner reported that the Veteran's right knee had 5/5 strength and full range of motion.  No diagnosis of a disability was entered.  There is an October 2009 VA treatment record that shows that the Veteran was seen in the pain management clinic and complained of pain in the back, both shoulders, and both knees; however, the examiner did not physically examine the Veteran.  Rather, the examiner was merely documenting the Veteran's report of pain in these areas.  There are no clinical findings or a diagnosis in the VA treatment records pertaining to a right knee disability.  Indeed, the VA treatment reports reflect consistent complaints of right knee pain without an underlying condition.  See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001) ( "[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

After weighing all over the pertinent evidence, the Board finds that the Veteran's allegation of having a right knee disability does not come into equipoise to establish a current disability without corroborating medical evidence.  As such, there can be no valid service-connection claim involving the right knee.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

Accordingly, the Board need not further address the Veteran's assertions as to remaining criteria for both direct and secondary service connection, which would only matter if the initial requirement for these claims had been met.  Absent a threshold finding of a current disability, there is no reasonable doubt to resolve in the Veteran's favor with respect to the high cholesterol issue; consequently, it is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

III.  New and Material Evidence

The Veteran also seeks service connection for a left shoulder disability, an upper back disability, and a right great toe disability.  Notably, however, he filed prior claims for such disabilities.  For example, in an April 2003 rating decision, the AOJ denied service connection for an upper back disability and a right great toe disability.  In an April 2009 rating decision, the AOJ denied service connection for a left shoulder disability.  He did not appeal either one of these decisions.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Additionally, new and material evidence had not been received prior to the expiration of the appeal period following either of these rating decisions.  38 C.F.R. § 3.156(b).  Therefore, the April 2003 and April 2009 rating decisions are now final, and the Veteran's claims for service connection may only be reopened if new and material evidence is received.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Board finds that new and material evidence has not been submitted that is sufficient to reopen the Veteran's claims for service connection for a left shoulder disability, an upper back disability, and a right great toe disability.  The Board will address each claim separately.

The issue of service connection for a left shoulder disability was initially denied because the evidence did not show a current disability.  See April 2009 Rating Decision.  Since that rating decision, the Veteran has not submitted competent evidence of a current left shoulder disability.  VA treatment records dated after April 2009 do not show complaints or a diagnosis pertaining to the left shoulder.  The Veteran does not have the requisite skill or training to establish that he has a current left shoulder disability.  Such complex medical questions require specialized expertise, which far exceeds the scope of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting a layperson is competent to attest to matters of personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Therefore, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a left shoulder disability, either on a direct basis or as secondary to the service-connected tendinitis in the right shoulder.  

The issue of service connection for an upper back disability was initially denied because the evidence did not show a current disability.  See April 2003 Rating Decision.  The RO conceded in that rating decision that there was evidence of in-service complaints upper back pain in July 2002.  However, the claim was denied on the basis of there being a lack of evidence that the Veteran had a chronic upper back disability at the time of the April 2003 rating decision, which was based upon clinical findings made in a March 2003 VA examination report.  There VA treatment records dated after April 2003 do not show a diagnosis pertaining to the upper back.  The Veteran has asserted that he had in-service complaints related to the upper back, which he believes establishes entitlement to service connection for an upper back disability.  Evidence of in-service disease or injury is one of the criteria needed for service connection.  There must also be a residual disability pertaining to the in-service disease or injury.  In this case, the weight of the evidence is against a finding of a post-service upper back disability.  The Veteran does not have the requisite skill or training to establish that he has a current upper back disability.  A complex medical question, such as diagnosing a back disability, requires specialized expertise, which far exceeds the scope of common knowledge.  See Kahana, 24 Vet. App. at 438.  Therefore, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for an upper back disability.  

The issue of service connection for a right great toe disability was initially denied because the evidence did not show a current disability.  See April 2003 Rating Decision.  The RO stated in the 2003 rating decision that there was evidence of in-service injury to the right great toe in September 2002.  However, the claim was denied on the basis of there being a lack of evidence that the Veteran had a residual disability pertaining to the right great toe at the time of the April 2003 rating decision, which was based upon clinical findings made in a March 2003 VA examination report and x-rays taken at that time.  The VA treatment records dated after April 2003 do not show a diagnosis pertaining to the right great toe.  In fact, the RO provided the Veteran with an examination in July 2012 to see if there was a current disability related to the right great toe.  The examiner found that the Veteran did not have any residuals of the right great toe crush injury that happened while he was on active duty.  In this case, there is a lack of evidence of a post-service right toe disability.  The Veteran does not have the requisite skill or training to establish that he has a current right toe disability.  A complex medical question, such as diagnosing a toe disability, requires specialized expertise, which far exceeds the scope of common knowledge.  See Kahana, 24 Vet. App. at 438.  Therefore, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a right great toe disability.  

ORDER

Entitlement to service connection for right knee disability, to include as being secondary to patellofemoral pain syndrome of the left knee, is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for left shoulder disability, to include as being secondary to service-connected tendinitis of the right shoulder, is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for upper back disability.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a right great toe disability.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


